Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 09/30/2021.  In the Amendment, Applicant amended claims 1-3, 5, 9-11 and 13, 17-19.  Claims 4, 12 and 20 are cancelled.  Claim 21 is newly added. As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20 and withdraw the objection to claim s 1-8.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-3, 5-11, 13-19 and 21 (renumbered 1-18) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 07/07/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Jeide et al. (US PGPUB 2009/0282125, hereinafter Jeide) in view of Otenko et al. (US PGPUB 2014/0047140, hereinafter Otenko). 

 	The closest prior arts are Jeide et al. (US PGPUB 2009/0282125, hereinafter Jeide) in view of Otenko et al. (US PGPUB 2014/0047140, hereinafter Otenko) are generally directed to various aspect of system, method and non-transitory computer-readable medium for synchronizes updated, inserted, and deleted data objects such as email messages and calendar entries between a mobile device and an email server by invoking a sequence of functions that route the data and result from a mobile device to an email server via a synchronization server and further disclose function to perform a number of operations on a queue that shares requests concurrently with other queues.
 	
 	However, none of Jeide and Otenko teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 17. For examples, it failed to teach identify a queue of the shared data object which stores change requests before processing based on a key identifier stored in the request received via the API, generate an entry for the request comprising a timestamp of the request , the change in the value, and an identifier of the shared data object, determine whether he request is acceptable based on a pending change request for the shared data object submitted by a second software application which has an entry that is stored ahead of the entry of the quest in the queue.

This feature in light of other features, when considered as a whole, in the independent claims 1, 9 and 17 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 9 and 17. 
	The dependent claims depending upon claims 1, 9 and 17 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163